Citation Nr: 0629338	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  02-07 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to 
September 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision by the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In July 2004, the veteran appeared 
and testified via videoconference transmission before C.W. 
Symanski who is the Veterans Law Judge designated by the 
Chairman of the Board to conduct that hearing and to render a 
final determination in this case.  38 U.S.C.A. § 7102 (West 
2002).  In September 2004, the Board remanded the case to the 
RO, via the Appeals Management Center (AMC) in Washington, 
D.C., for further development.

The Board notes that, in July 2006, the veteran submitted 
evidence to the Board to "support [his] claim for PTSD."  A 
review of the evidence indicates that the information 
contained therein has no relevance to the issue currently 
before the Board.  Therefore, the Board may proceed with the 
appeal without any prejudice to the veteran.  However, the 
Board directs the RO's attention to this filing for 
appropriate action and response.


FINDINGS OF FACT

1.  The veteran incurred a symptomatic injury to the low back 
during combat service that was acute and transitory and 
resolved without residuals.

2.  The veteran's degenerative joint and disc disease of the 
lumbar spine first manifested many years after service and 
there is no competent evidence that his current disability of 
the lumbar spine is causally related to event(s) in service.




CONCLUSION OF LAW

Disability of the lumbar spine was not incurred in or 
aggravated by active service and arthritis may not be 
presumed to have been incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1112, 1154(b), 5107 (West 2002); 38 
C.F.R. §§ 3.307(a), 3.309(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims entitlement to service connection for 
residuals of a back injury.  He has testified to incurring a 
back injury as a result of the concussion from an enemy 
mortar attack.  He describes continuous back pain since the 
combat-related incident that he self-treated for many years.  
He believes that the slip and fall injury in 1994 aggravated 
a preexisting back disorder of service connected origin.

The veteran's service medical records are negative for report 
or treatment for lumbar spine symptoms.  On his separation 
examination in July 1970, he specifically denied a history of 
"BACK TROUBLE OF ANY KIND" as well as "SWOLLEN OR PAINFUL 
JOINTS."  His physical examination indicated a "NORMAL" 
clinical evaluation of his "SPINE, OTHER MUSCULOSKELETAL."  
Post-service, the veteran was first seen for complaint of low 
back pain after a motor vehicle accident in September 1986.  
An x-ray examination of the lumbar spine was significant only 
for a minor anomaly of segmentation - a transitional vertebra 
at L1.  He was next seen in October 1994 with severe low back 
pain and left leg paresthesia following a slip and fall 
injury.  He was given an assessment of herniated nucleus 
pulposus at L5-S1.  A pre-operative x-ray examination of the 
lumbar spine was interpreted as showing mild degenerative 
change at L5 with some osteophyte formation.  He underwent 
laminectomy and diskectomy of the left L5-S1.  Medical 
deposition testimony in support of an insurance claim opined 
that the 1994 injury aggravated an asymptomatic age related 
degenerative process of the lumbar spine.  Thereafter, the 
veteran has a history of two additional surgeries of the 
lumbar spine.

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime and peacetime military service.  
38 U.S.C.A. § 1110 (West 2002).  In order to qualify for 
entitlement to compensation under 38 U.S.C.A. § 1110, a 
claimant must prove the existence of (1) a disability and (2) 
that such disability has resulted from a disease or injury 
that occurred in the line of duty.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1360-61 (Fed. Cir. 2001).  

Arthritis may be presumed to have been incurred in service, 
if the evidence shows that such disease became manifest to a 
degree of 10 percent or more within one year from separation 
from active service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2005).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
evaluating service connection claims, the Board shall 
consider all information and lay and medical evidence of 
record.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).

For veterans who engaged in combat, VA accepts as sufficient 
proof lay statements of the occurrence of combat-related 
trauma if consistent with the circumstances, conditions, 
and/or hardships of service, notwithstanding the fact that 
there is no official record of such incurrence and, to that 
end, reasonable doubt is to be resolved in the veteran's 
favor.  38 U.S.C.A. § 1154(b) (West 2002).  These provisions 
serve to reduce the evidentiary burden for combat veterans 
with respect to the submission of evidence of incurrence or 
aggravation of an injury or disease in service, but do not 
obviate the ultimate burden of establishing a nexus between 
such incurrence or aggravation to a current disability.  
Clyburn v. West, 12 Vet. App. 296, 303 (1999); Wade v. West, 
11 Vet. App. 302, 305 (1998); Arms v. West, 12 Vet. App. 188, 
194 (1999).

The veteran is service connected for posttraumatic stress 
disorder due to combat related events in service.  The Board 
finds that the veteran incurred a symptomatic injury to the 
low back during combat service as claimed.  38 U.S.C.A. 
§ 1154(b) (West 2002).  His claim of continuity of 
symptomatology, however, is directly contradicted by his 
denial of back trouble of any kind upon his separation 
examination in July 1970.  There is no documentary history of 
treatment for lumbar spine symptoms until a motor vehicle 
accident in 1986.  The deposition material related to the 
1994 injury referred to him being asymptomatic prior to the 
accident.  The preponderance of the evidence weighs against a 
finding of continuity of symptomatology as the veteran's 
denial of symptoms contemporaneous in time with his discharge 
from service are deemed more reliable that his recollection 
of symptoms more than 3 decades ago.  This finding is also 
consistent with the separation examination indicating a 
normal clinical evaluation of the lumbar spine.

The Board next finds that the preponderance of the evidence 
establishes that the veteran's diagnoses of degenerative 
joint and disc disease of the lumbar spine were first 
manifested many years after service, and that no current 
disability of the lumbar spine is causally related to events 
in service.  This finding is supported by an absence of 
treatment for lumbar spine symptoms for more than 15 years 
after his discharge from service with the first x-ray 
examination of the lumbar spine, taken in September 1986, 
showing no degenerative changes or abnormalities beyond a 
transitional vertebra.  Degenerative changes of the lumbar 
spine were first documented in 1994 after an additional 
injury that led to surgical intervention.  There is no 
medical opinion in this case that the veteran's current 
disability of the lumbar spine is causally related to in-
service events, to include his symptomatic lumbar spine 
injury during combat.  Rather, the medical deposition 
testimony suggests that the 1994 injury aggravated an 
asymptomatic age-related degenerative process of the lumbar 
spine.  This deposition material does not suggest that the 
lumbar spine disability present in 1994 was causally related 
to the symptomatic injury in service.  The claim, therefore, 
must be denied.

In so holding, the Board has considered the veteran as 
competent to describe the chronicity of his low back 
symptoms, but finds that his far reaching recollections of 
symptoms occurring over 3 decades ago to be directly 
contradicted by his report of symptoms upon his discharge 
from service.  His own self-diagnosis and theory of causation 
hold no probative value as to the nexus component in this 
case.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (lay 
person not competent to speak to matters requiring training 
in the medical sciences); 38 C.F.R. §3.159(a) (2005).  The 
benefit of the doubt rule is for application with regard to 
the symptomatic combat injury, see 38 U.S.C.A. § 1154(b), but 
it is not for application as to the nexus question as the 
preponderance of the evidence is against this aspect of the 
claim.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 
2001).  See also Clyburn, 12 Vet. App. at 303.

In reaching this determination, the Board has carefully 
reviewed the record to ensure compliance with VA's statutory 
and regulatory notice and assistance requirements.  
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002).

Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id.  A notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  This "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  Id.  The Pelegrini II Court also 
held that the language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) require that a notice be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.

The Board finds that there has been substantial compliance 
with the notice requirements.  A pre-adjudicatory RO letter 
dated September 2002 satisfied elements (1), (2), and (3) by 
informing him of the types of evidence and/or information 
necessary to substantiate his claim, and the relative duties 
on the part of himself and VA in developing his claim.  The 
Board remanded the case in September 2004 for additional 
development.  An RO letter dated November 2004 satisfied all 
the elements identified in Pellegrini II.  This letter 
included an advisement that evidence deemed necessary to 
substantiate his claim included copies of all legal documents 
from his prior attorney, a medical opinion in support of his 
claim, and any other evidence in his possession that he 
thought pertained to his claim.

The statute and regulations regarding notice require that a 
claimant be given the required information prior to VA's 
decision on the claim, and in a form that enables a claimant 
to understand the process, the information needed, and who is 
responsible for obtaining that information.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  However, in 
circumstances where such notice was not provided, the focus 
must be directed as to whether the timing defect has resulted 
in harmful error to the claimant.  Id.  See generally 
38 C.F.R. § 20.1102 (2005) (error or defect in any decision 
by the Board that does not affect the merits of the issue or 
the substantive rights of the appellant shall be considered 
harmless and not a basis for vacating or reversing such 
determination).

In this case, the four content requirements of a VCAA notice 
have been met, and any error in not providing a single notice 
to the veteran covering all content requirements constitutes 
harmless error in this case.  See, e.g., 38 C.F.R. § 20.1102 
(2005).  There has been no argument presented by the veteran 
and his representative that prejudice has occurred by any 
notice defect.  The rating decision on appeal, the statement 
of the case (SOC), and the supplemental statements of the 
(SSOC's) told him what was necessary to substantiate his 
claim throughout the appeals process.  In fact, the rating 
decision on appeal, the SOC and the SSOC provided him with 
specific information as to why his claim was being denied, 
and of the evidence that was lacking.  The notice compliant 
November 2004 RO letter specifically advised him that he 
required medical opinion in support of his claim.  
Thereafter, his claim was readjudicated.  As the claim for 
service connection has been denied, any question as to the 
appropriate initial rating assigned and effective date of 
award is moot.  See Mayfield, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
 
Any further notice to the veteran would only result in a 
delay in adjudicating the claims without any additional 
benefit accruing to her.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
further consideration of the claim for further notice poses 
no prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. at 394; VAOPGCPREC 16-92 (July 24, 1992).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records, and all private and VA 
records identified as relevant to the claim on appeal.  The 
RO also obtained medical and legal documents pertaining to 
the veteran's award of disability benefits from the Social 
Security Administration.  Absent any competent evidence that 
his current lumbar spine disability may be associated with 
event(s) in service, there is no duty to obtain medical 
opinion in this case.  See 38 U.S.C.A. § 5103A(d) (West 
2002).  See generally Wells v. Principi, 326 F. 3d. 1381, 
1384 (Fed. Cir. 2003).  In this respect, the Board has 
specifically found no persistent or recurrent signs of 
disability since service.  See Duenas v. Principi, 18 Vet. 
App. 512, 516 (2004).  Similarly, the evidence and 
information of record, in its totality, provides the 
necessary information to decide the case, and there is no 
reasonable possibility that any further assistance to the 
veteran would be capable of substantiating his claim.


ORDER

Service connection for residuals of back injury is denied.



____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


